

Exhibit 10.6


THE HILLSHIRE BRANDS COMPANY
2012 LONG-TERM INCENTIVE STOCK PLAN
FORM OF RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT




[INSERT PARTICIPANT NAME]
 
This Restricted Stock Unit (RSU) Grant Notice and Agreement (this “Agreement”),
made as of August 30, 2013 (the “Award Date”), by and between The Hillshire
Brands Company, a Maryland corporation (the “Company”), and you is evidence of
an award made pursuant to The Hillshire Brands Company 2012 Long-Term Incentive
Stock Plan (the “Plan”), which is incorporated into this Agreement by reference.
A copy of the Plan has been provided to you and is also available from the
Company’s Compensation Department. Capitalized terms used but not defined herein
have the meanings specified in the Plan.
 
1.    Restricted Stock Unit Award. Subject to the restrictions, limitations,
terms and conditions specified in the Plan and this Agreement, the Company
hereby awards to you as of the Award Date:
______ Restricted Stock Units (RSUs)
which are considered Stock Awards under the Plan (the “Award”). The vesting of
the Award is based on your continued service with the Company or any of its
subsidiaries (collectively, the “Hillshire Companies”) from the Award Date
through August 31, 2016, subject to the terms and conditions set forth in this
Agreement. The RSUs will vest 100% on August 31, 2016 (the “Vesting Date”), and
shall be settled in shares of common stock of the Company (“Shares”). For the
avoidance of doubt, your period of continuous employment for purposes of vesting
excludes any severance period.
 
2.    Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award, you agree to be bound by all of the terms and conditions
contained in this Agreement, the Plan, the Non-Competition, Non-Solicitation and
Confidentiality Agreement, and any and all conditions established by the Company
in connection with Awards issued under the Plan, and understand that this Award
neither confers any legal or equitable right (other than those rights
constituting the Award itself) against the Company directly or indirectly, nor
does it give rise to any cause of action at law or in equity against the
Company. In order to vest in the Award described in this Agreement, you must
have accepted the Award within 45 calendar days after receipt of this Agreement.


3.    Dividend Equivalents. Subject to the restrictions, limitations and
conditions as described in the Plan, dividend equivalents payable on the RSUs
will be credited (in cash, without interest) on your behalf at the time that
dividends are otherwise paid to owners of the Company’s common stock. Dividend
equivalents will be settled and paid at the same time as the vested RSUs are
settled pursuant to the terms of this Agreement.


4.    Distribution of the Award. If the distribution is subject to tax
withholding, such taxes will be settled by withholding cash and/or a number of
shares with a market value not less than the amount of such taxes. Any cash from
dividend equivalents remaining after withholding taxes are paid will be paid in
cash to you. The net number of shares of the Company to be distributed will be
delivered to your electronic stock plan account on or as soon as practicable
after the Vesting Date. If withholding of taxes is not required, none will be
taken and the gross number of shares and dividend equivalents will be
distributed to you in accordance with this paragraph 4. You are personally
responsible for the proper reporting and payment of all taxes related to the
settlement of the Award.


5.    Death, Total Disability or Retirement. If you cease active employment
(i.e., cease to be coded as active on the payroll system) with the Hillshire
Companies, because of your death or because you become Totally Disabled (as
defined under the appropriate long-term disability benefit plan of the Hillshire
Companies, if applicable), the Award shall vest immediately and be distributed
to you or your estate as soon as

FY14-16 RSU Award

--------------------------------------------------------------------------------



practical. In the case of your attaining age 55 or older and if you have at
least 10 years of service with the Hillshire Companies when your employment
terminates, or in the case of your attaining age 65, regardless of service, the
Award will continue to vest after your termination. These provisions apply only
to the Award under this Agreement; other awards may have different provisions.


6.    Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted under this
Agreement; other awards may have different provisions


(a)    Involuntary Termination. If your employment with the Hillshire Companies
is terminated and you are eligible to receive severance benefits under The
Hillshire Brands Company Severance Plans for Corporate Officers, the Severance
Pay Plan, the Severance Pay Plan for Key Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Hillshire Companies
(collectively, a “Severance Event Termination”), you will be eligible to receive
a prorated portion of the non-vested shares determined by multiplying the number
of shares subject to the Award by a fraction, the numerator of which is the
number of complete months of your active service from Award Date through the
date your employment terminates (not including the severance period), and the
denominator of which is the number of months from Award Date through the Vesting
Date.


In the event that the division, business unit or business segment of the Company
to which at least 80% of your time is dedicated or from which you are on leave
of absence is sold, closed, spun off or otherwise divested and, as a result of
such transaction, your employment with the Hillshire Companies is terminated,
the Committee shall have discretion regarding the treatment of your Award upon
the consummation of such transaction, which treatment may include without
limitation acceleration of vesting and settlement of all or a portion of the
Award or substitution of the Award.  The decision of the Committee regarding any
such treatment shall be final, binding and conclusive. 


(b)    Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate employment with the Hillshire Companies or your employment
is terminated by the Hillshire Companies such that you are not eligible for
severance pay under any of the severance plans of the Hillshire Companies), then
the Award shall be canceled on the date your employment terminates, with no
pro-rata vesting.


7.    Change of Control.


(a)    Acceleration of Vesting Prior to the Vesting Date. If you have a
Qualifying Termination, all restrictions and forfeiture conditions on the RSUs
shall automatically lapse upon your Qualifying Termination; provided, however,
that if the transaction giving rise to the Change of Control is an offer to
purchase all of the Company’s outstanding voting stock for cash or if you have a
Qualifying Termination within six (6) months preceding a Change of Control, then
the restrictions and forfeiture conditions on the RSUs shall lapse immediately
prior to the Change of Control. Such RSUs shall be settled or paid within ten
(10) business days after the date such restrictions and forfeiture conditions
lapse unless the transaction giving rise to the Change of Control is an offer to
purchase all of the Company’s outstanding voting stock for cash, in which case
such RSUs shall be settled or paid in the same manner and at the same time as
cash consideration is paid to holders of shares of outstanding common stock of
the Corporation. Notwithstanding the foregoing, if you are or could become
eligible for retirement vesting pursuant to Section 5 of this Agreement prior to
the Vesting Date, your RSUs shall be settled or paid upon your separation from
service (if your separation from service occurs before the Vesting Date), but
only if your separation from service occurs within two (2) years following a
“change in control event,” within the meaning of Section 409A of the Code, and
in all other circumstances your RSUs shall be settled or paid upon your Vesting
Date (or such earlier date as may be permitted under Section 409A of the Code).


(b)    Definition of Cause. For purposes of this Agreement, “Cause” shall mean a
determination by the Company that you have willfully engaged in conduct
materially injurious to the Company

2
FY 14-16 RSU Award

--------------------------------------------------------------------------------



or have committed a crime involving dishonesty, moral turpitude or other
disreputable behavior, including, but not limited to, a violation of the
Company’s Global Business Standards.


(c)    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” shall have the meaning set forth in the Plan.


(d)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall have the meaning set forth in the Company’s Severance Plans for Corporate
Officers, if you are a participant therein, or otherwise, “Good Reason” shall
mean any of the following actions, if taken without your written consent: (i) a
material diminution in your base salary; (ii) a material diminution in your
authority, duties or responsibilities; (iii) a requirement by the Company that
you move your place of employment more than 50 miles from your place of
employment prior to such move; or (iv) a material breach by the Company of any
material agreement between the Company and you. Your employment with the Company
may be terminated for Good Reason only if (A) you provide written notice to the
Company of the occurrence of the Good Reason event (as described above) within
90 days after you have knowledge of the circumstances constituting Good Reason,
which notice shall specifically identify the circumstances which you believe
constitute Good Reason, (B) the Company fails to correct the circumstances
constituting “Good Reason” within 30 days after such notice, and (C) you resign
within 120 days after the initial existence of such circumstances.


(e)    Definition of Qualifying Termination. For purposes of this Agreement, a
“Qualifying Termination” shall mean either of the following events:


(i)
any termination of your employment by the Company for reasons other than Cause
within six (6) months preceding or within two (2) years following a Change of
Control; or



(ii)
a voluntary termination by you for Good Reason within two (2) years following a
Change of Control pursuant to a written notice of termination that you deliver
to the Company.



     8.    Non-Competition/Non-Solicitation/Confidentiality. As a condition to
your receipt of this RSU grant, you must electronically accept a
Non-Competition, Non-Solicitation and Confidentiality Agreement within 45
calendars days after receipt of this Agreement. Please carefully read the
Non-Competition, Non-Solicitation and Confidentiality Agreement in its entirety
and feel free to have your lawyer review it prior to accepting it.


9.     Adjustment of the Award. In the event of any change in the capital
structure of the Company (including but not limited to a stock dividend, stock
split, reverse stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off, split off, liquidation or other
distribution of any or all of the assets of the Company to stockholders, other
than normal cash dividends) or any change in any rights attendant to any class
of authorized securities of the Company (an “Adjustment Event”), the Committee
shall make proportionate adjustments with respect to the number and class of
securities subject to the Award to reflect such Adjustment Event and to maintain
the Award’s intrinsic and fair value; provided, that the Committee shall retain
discretion with respect to how any such proportionate adjustments shall be made.
The decision of the Committee regarding any such adjustment shall be final,
binding and conclusive.


10.    Forfeiture/Adjustment.


(a) Misconduct. If you engage in any activity contrary or harmful to the
interests of the Hillshire Companies, including but not limited to: (i)
competing, directly or indirectly (either as owner, employee or agent), with any
of the businesses of the Hillshire Companies, (ii) violating any policies of the
Hillshire Companies, (iii) soliciting any present or future employees or
customers of the Hillshire Companies to terminate such employment or business
relationship(s) with the Hillshire Companies, (iv) disclosing or misusing any
confidential information regarding the Hillshire Companies, or (v) participating
in any activity not approved by

3
FY 14-16 RSU Award

--------------------------------------------------------------------------------



the Board of Directors of the Company which could reasonably be foreseen as
contributing to or resulting in a Change of Control of the Company (such
activities to be collectively referred to as “wrongful conduct”), then (A) the
Award, to the extent it remains restricted, shall terminate automatically on the
date on which you first engaged in such wrongful conduct, and (B) if the
wrongful conduct occurred within six months following the Vesting Date, you
shall pay to the Company in cash any financial gain you realized from the
vesting of the RSU. For purposes of this paragraph 10, financial gain shall
equal the Fair Market Value of the Shares on the Vesting Date multiplied by the
number of RSUs actually distributed pursuant to the Award, reduced by any taxes
paid in countries other than the United States which taxes are not otherwise
eligible for refund from the taxing authorities.


(b)    Clawback. The Award and the Shares delivered pursuant to this Agreement
are subject to forfeiture, recovery by the Company or other action pursuant to
any clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.


(c)    Offset. By accepting this RSU, you consent to and authorize the Hillshire
Companies to deduct from any amounts payable by the Hillshire Companies to you,
any amounts you owe to the Company under this paragraph 10. This right of
set-off is in addition to any other remedies the Company may have against you
for breach of this Agreement or the Non-Competition, Non-Solicitation and
Confidentiality Agreement electronically accepted by you pursuant to paragraph
8.


11.    Rights as a Stockholder. You will have no rights as a stockholder with
respect to any of the RSUs subject to the Award until and unless you receive
shares of the Company following vesting of these RSUs.


12.    Conformity with the Plan. The Award is intended to conform in all
respects with, and is subject to, all applicable provisions of the Plan.


13.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the Plan or this Agreement will be determined and
resolved by the Committee or its delegate. Such determination or resolution by
the Committee or its delegate will be final, binding and conclusive for all
purposes.


14.    Employment Rights. Nothing in the Plan or this Agreement confers on you
any right to continue in the employ of the Hillshire Companies or in any way
affects the Hillshire Companies’ right to terminate your employment without
prior notice any time for any reason.


15.    Consent to Transfer Personal Data. By accepting this Award, you
voluntarily acknowledge and consent to the collection, use, processing and
transfer of personal data as described in this paragraph. You are not obliged to
consent to such collection, use, processing and transfer of personal data. The
Hillshire Companies hold certain personal information about you, that may
include your name, home address and telephone number, fax number, email address,
sex, beneficiary information, age, language skills, date of birth, social
security number or other employee identification number, job title, employment
or severance contract, current wage and benefit information, tax-related
information, plan or benefit enrollment forms and elections, option or benefit
statements, any shares of stock or directorships in the Company, details of all
options or any other entitlements to shares of stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Hillshire Companies will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the
Hillshire Companies may further transfer Data to any third parties assisting the
Hillshire Companies in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other

4
FY 14-16 RSU Award

--------------------------------------------------------------------------------



third party with whom you may elect to deposit any shares of stock acquired
pursuant to the Plan. You may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company.


16.    Miscellaneous.


(a)    Modification. The Award is documented by the minutes of the Committee and
or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of RSUs granted and the conditions of this
grant. The Committee may amend or modify the Award in any manner to the extent
that the Committee would have had the authority under the Plan initially to
grant such RSUs, provided that no such amendment or modification shall impair
your rights under this Agreement without your consent. Except as in accordance
with the two immediately preceding sentences and paragraph 17, this Agreement
may be amended, modified or supplemented only by an instrument in writing signed
by both parties hereto.


(b)    Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.


(c)    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns of the parties hereto whether so expressed or not.


(d)    Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(e)    Transferability. The Award is not transferable or assignable other than
(i) by will or the laws of descent and distribution, (ii) pursuant to the
beneficiary designation procedures approved by the Committee, or (iii) pursuant
to an assignment or transfer without consideration to a Permitted Assignee under
the Plan, if permitted by the Committee. Your interests in the RSUs are not
subject to your debts or other obligations and, except as may be required by the
tax withholding provisions of applicable law, may not be voluntarily sold,
transferred, alienated, assigned or encumbered, except as provided in this
paragraph.


17.    Amendment. Notwithstanding anything in the Plan or this Agreement to the
contrary, the Award may be amended by the Company without the consent of you,
including but not limited to modifications to any of the rights granted to you
under the Award, at such time and in such manner as the Company may consider
necessary or desirable to reflect changes in law.


18.    Section 409A. This Agreement is intended to be exempt from Section 409A
of the Internal Revenue Code of 1986, as amended, pursuant the short-term
deferrals exception described in Treasury Regulation Section 1.409A-1(b)(4) to
the maximum extent possible, and any vested RSUs shall be distributed no later
than the later of (1) the 15th day of the third month of the calendar year
following the calendar year in which your right to the vested RSUs ceased being
subject to a substantial risk of forfeiture, and (2) the 15th day of the third
month of the Company’s fiscal year following the Company’s fiscal year in which
your right to the vested RSUs ceased being subject to a substantial risk of
forfeiture. Notwithstanding any other provision in this Agreement, if you are a
“specified employee,” as defined in Section 409A of the Code, as of the date of
your separation from service, then to the extent any amount payable to you (i)
constitutes the payment of nonqualified

5
FY 14-16 RSU Award

--------------------------------------------------------------------------------



deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon your separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of your separation
from service, such payment shall be delayed until the earlier to occur of (a)
the first business day following the six-month anniversary of the separation
from service and (b) the date of your death.

6
FY 14-16 RSU Award